DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10887130, has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant's argument, filed on June 3rd , 2022  with respect to claims 1-20 have been fully considered and are persuasive. Therefore, claims 1-20 are allowed in view of the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record taken singular or in combination teaches or suggests “generating an application-specific message notification to a user equipment, wherein the application-specific message notification comprises virtual private network attributes for instantiation and modification of a virtual private network and enables the user equipment to update the virtual private network; and transmitting the application-specific message notification to the user equipment, wherein the virtual private network attributes are determined based on the application and determined based on a first time of day of access of the application by the user equipment, and wherein updated virtual private network attributes are generated based on a second time of day of access of the application by the user equipment and a location of the user equipment.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

06/03/2022
/ELIZABETH KASSA/Examiner, Art Unit 2457
/YVES DALENCOURT/Primary Examiner, Art Unit 2457